Title: To James Madison from Josef Yznardy, 10 June 1807
From: Yznardy, Josef
To: Madison, James



Sir,
Cadiz 10th. June 1807.

Continuing without Letters & instructions from you, the object of the present will be to enclose the Bond of responsibility of my managements which is signed, although I should consider it of no use for three powerfull reasons.  First, having given innumerable proofs of my integrity, Zeal, maturity and honorable proceedings for the space of thirteen Years that the office is under my care, Second, because I will be obliged to abandon it; fatigued of the many, many insults suffer’d during said period, And no redress, And the last  the dishonor of not paying $1200, offer’d my Agent on Mr. Price on accompt of $3354 57/ 100 owed me as P account duly forwarded in the year 1804, besides the disbursements I have made since said , for which reason said Mr. Price protested my draft, and I was obliged to reappay it here with  PCent damages.  I am most positive that no person of the least Knowledge or Sense will believe that a Government of such a high respectability, rectitude and consequence as that of the United States, can be capable of acting in such a manner with an ancient officer, and who on all occations so generously oppened his purse infavor of the individuals of the nation he represents as it does towards me.  And why.  Because Mr. Robert Smith says that my Son Joseph is owing his Department.  Pray what have I to do with the proceedings of my Sons whom  this long time separated from me; my Son Joseph assures that instead of being a Debtor he is a Creditor, but let it be how it will, was the Debt contracted acting as Consul, and tho’ that was the case did he act under my Bond.  By no means.  What confidence can an Officer merit, if his Government with not trust him Twelve hundred Dollars.  What reason or justice can there be for the Chargé d’Affaires at Madrid, refusing paying my Expenditures after the Departure of Mr. Pinckney.  With what Justice has a Navy Agent been appointed, a contentious and a fomentor of false anonymous calumnys against me and my t, and which are belyed by my Letters to him and which I direct to you separately. Say Sir is this the reward merited for my Zeal, honorable proceedings & strict compliance during thirteen Years,  and which have been approved by General Washington and Your predecessors.  What reason or justice can there be, to blame me for what happens and passes at Algesiras, having repeatedly represented the necessity of an Agent there Since the beginning of the War, and notwithstanding I have approved and confirmed the appointment given to Mr. Porrall by Charles Stewart Commr. of the U. S. Brig Siren, who I assure complys better than I imagined as Messrs. Erving & Young can confirm, altho’ without a Salary or the least benefit (as Mr. Meade has established a Clerk there in opposition) And they complain of him  The Consul at Cadiz is the Spit that bears the Meat for others to eat it, and besides they will have him pay the fair. On Paper and Postage that unfortunate Porral spends at least P Annum One Hundred Dollars, And still they complain of him, who harrassed by me applied to Mr. Young complaining that a number of Captains obtaining their freights & Vessells enter no Protest or appeal.  He was replied that with the appeals funds should be sent to defray the expences, besides a Security of 5% Commission on the value of Vessell & Cargo if freed & 2 1/ 2 PCent on the same if condemned.  What reason or Justice can there be for advancing money for a Commission of 5% & without Knowing when it will be refunded, when it can be employed at a premium of 12 or 14 % P annum. Mr. Young acts wisely in advancing his money to loose it, as I have done and  is still disputed, but in this case what am I to do, and why should I suffer injuries by false anonymous publications, without being defended, nor paid by the Government I have so honorably served during thirteen Years, without the least blemish or Stain in my Private or Public Character; as I defy any Mortal whatsoever of proving the contrary; the only persons who have a right I believe to complain in case they do not meet Quick dispatch, attention and regular  are the Masters of our Vessels, but I have proved under their Signatures that they are in every respect pleased; therefore I am surprized that notice should be given to false anonymous libels.  If it is Sir your desire and that of the other Secretarys that I should leave the Office, be so Kind to order  at same time to refund me of my just and legal Expenditures, which when complied with I will leave an office that has given so much trouble, sorrow & loss of Money; as it would not be just & regular that after thirteen Years of honorable Service I should loose my time publishing the wrongs that I have Suffered.
Notwithstanding of what I had the pleasure of informing you under date of the 11th. ulto. (Copy herewith) I now have to advise you that the Deputys of the Board of Health in ameeting held today, have determined that during the summer Months no Vessell from the U. S. will be permitted to unload untill the 40ne. of forty days is expired, although provided with clean Bills of Health duly Certified by the Spanish Consuls; and as no redress can be obtained here, I have immediately acquainted Mr. Erving at Madrid of the novelty that he may try and obtain redress there; of course the little trade actualy carried on with them states will suffer considerably; although no  or pains on my part is wanting to favor the same.  Spanish Troops to the amount of 15 thousand Men are marching for France.  Four or five compleat Regiments have already entered Bayonne; it is reported by some they are to Garrison Hanover, and others to remain in France, their real destination not Known.  With Sentiments of high Consideration, I have the honor to be very Respectfully Sir, Your most obedt. hble Servant

Josef Yznardy




25th. June 1807.

P. S.  Fearing that the sundry real proofs remitted you of my exact and Zealous compliance, as well as that of my agent Mr. McCann with the office under our care, might has miscarried, I trouble you with Copies that you as well as the other Gentlemen in Adm.On may be informed thereof, permitting me at same time to ask you Sir, if the man that presents such convincing letters is deserving to be baffled about in the Public Papers as I am and not defended by the Governmt. he represents.  Certainly it is very hard, but I have all hopes in yours and the other Members rectitudes; that I will be defended as I believe I deserves by recieving competent acknowledgements of my faithfull compliance & services.

